
	
		II
		111th CONGRESS
		2d Session
		S. 3764
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 1716E of title 18, United States Code,
		  to clarify the application of the exception for the noncommercial mailing of
		  tobacco products to members of the Armed Forces.
	
	
		1.Mailing of tobacco
			 products
			(a)Findings;
			 Purpose
				(1)FindingsCongress
			 finds the following:
					(A)The PACT Act
			 (Public Law 111–154; 124 Stat. 1087) was intended to address the problem of
			 cigarette trafficking and prevent minors from obtaining cigarettes. The PACT
			 Act does so by, among other things, making cigarettes and smokeless tobacco
			 generally nonmailable to consumers through the United States Postal
			 Service.
					(B)The PACT Act
			 included an exception to nonmailability for noncommercial mailings between 2
			 adults. This was included expressly to allow for care packages to members of
			 the Armed Forces.
					(C)The regulations
			 governing the mailing of cigarettes and smokeless tobacco under that exception
			 issued by the United States Postal Service required that tobacco products be
			 sent via Express Mail. However, Express Mail delivery is not available in Iraq
			 and Afghanistan, where many members of the Armed Forces are stationed. This is
			 expressly contrary to congressional intent that care packages containing
			 cigarettes and smokeless tobacco be allowed.
					(2)PurposeThis
			 Act makes technical corrections to ensure that members of the Armed Forces may
			 receive care packages containing cigarettes and smokeless tobacco
			 products.
				(b)MailingSection 1716E(b)(4)(B)(ii) of title 18,
			 United States Code, is amended—
				(1)in subclause
			 (III), by inserting that is not a mailing to a recipient at an Air/Army
			 Postal Office or Fleet Postal Office for a location outside the United
			 States after under this paragraph;
				(2)in subclause
			 (IV), by inserting that is not a mailing to a recipient at an Air/Army
			 Postal Office or Fleet Postal Office for a location outside the United
			 States after subparagraph (A);
				(3)in subclause (V),
			 by inserting that is not a mailing to a recipient at an Air/Army Postal
			 Office or Fleet Postal Office for a location outside the United States
			 after subparagraph (A); and
				(4)in subclause
			 (VI)—
					(A)by striking
			 Postal Service shall deliver and inserting the following:
			 “Postal Service shall—
						
							(aa)deliver
							;
				and
					(B)by striking
			 at the recipient address or transfer and all that follows and
			 inserting the following: “at the recipient address; or
						
							(bb)for a mailing to
				a recipient at an Air/Army Postal Office or Fleet Postal Office for a location
				outside the United States, transfer the package for delivery to the Air/Army
				Postal Office or Fleet Postal Office number designated in the recipient
				address, without verifying whether the recipient is a minor;
				and
							.
					(c)Implementation;
			 Revised regulationsThe Postmaster General shall—
				(1)immediately
			 implement the amendments made by subsection (b); and
				(2)not later than 30
			 days after the date of enactment of this Act, and without regard to the
			 provisions of chapter 5 of title 5, United States Code, promulgate revised
			 regulations to carry out the exception to the nonmailability of tobacco
			 products under section 1716E(b)(4) of title 18, United States Code, as amended
			 by subsection (b).
				
